      Case 4:19-cr-00150-RSB-CLR Document 206 Filed 01/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )    CASE NO.: 4:19-CR-150-3
                                                      )
GVA INTERNATIONAL OIL AND GAS                         )
SERVICES                                              )

                           ORDER DESIGNATING INTERPRETER

       The Court having determined, pursuant to Title 28, United States Code Section 1827, that

an interpreter is required and should be designated in the above-captioned case,

       IT IS ORDERED, that Margaret O. Bender, a certified or otherwise competent

interpreter, is designated to serve as interpreter in this case. Compensation shall be paid by the

government at the rate of $202.00 per day, with a minimum of one-half day's compensation of

$111.00 to be paid for each appearance.

       Any claim for overtime shall be paid at the rate of $35.00 per hour. Claim for

compensation by the interpreter for any in-court services or assisting the U. S. Probation Office

shall be made on Form AO 322. Claim for compensation for assisting court-appointed counsel,

other than in-court proceedings and assisting the U. S. Probation Office, shall be made on CJA

Form 21, Authorization and Voucher for Expert and Other Services.

       Any services relating to the CJA Form 21 must be approved by the Court prior to

services being rendered. These forms shall be furnished by the Clerk of Court.

       SO ORDERED, this 28th day of January 2021.


                                      _____________________________________
                                      CHRISTOPHER L. RAY
                                      U.S. MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
